By petition for rehearing, defendant challenges the opinion of this court rendered February 14, 1946. See 109 Utah 291,166 P.2d 215. We have carefully considered the points raised by the petition, and find them without merit except possibly in one regard. It is contended that the order of remand is uncertain in that it might permit plaintiff to recover a judgment for some moneys he has already received.
That there may be no uncertainty, the last sentence in the opinion heretofore rendered is amended to read as follows:
"Findings and Conclusions should be entered in conformity with this opinion and plaintiff should have judgment for one-fourth (1/4) of the net profits as ascertained by the trial court, less any amounts heretofore received by plaintiff on account of the contracts for piers, and the order for step slabs."
As so amended the opinion stands and the petition for rehearing is denied.
LARSON, C.J., and McDONOUGH, WADE, and WOLFE, JJ., concur.
PRATT, J., not participating. *Page 304